—Appeal by the People from an order of the Supreme Court, Queens County (Rotker, J.), dated July 10, 2001, which, after a hearing, granted the defendant’s motion to dismiss the indictment on the ground that he was deprived of his statutory right to a speedy trial.
*455Ordered that the order is affirmed.
Under the facts of this case, the Supreme Court properly granted the defendant’s motion to dismiss the indictment on the ground that was deprived of his right to a speedy trial (see CPL 30.30 [1] [a]). Prudenti, P.J., Ritter, Krausman and McGinity, JJ., concur.